DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanneson et al. (20140299000) in view of Girard et al. (8210396).
Regarding claim 18, the Hanneson et al. reference discloses a beverage maker (100), comprising: a fluid tank (18);
a fluid supply pump (122 or 134) in communication with the fluid tank (18); a flow rate detection sensor (124) disposed in a channel connected with the fluid supply pump to 
The Hanneson et al. reference doesn’t disclose detecting a lack of fluid in the fluid tank based on a first flow velocity or a first flow rate detected by the flow rate detection sensor; and generate a fluid replenishment request for the fluid tank based on a result of detecting.
The Girard et al. reference discloses another beverage dispenser (10) having a level sensor (88) in reservoir (22) and used by controller (80).  Girard et al. further teach that a flow rate sensor could be provided in the supply to measure flow rate information as an alternative to the level sensor (88).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a flow rate sensor for the level sensor on the Hanneson et al. device as, for example, taught by the Girard et al. reference in order to measure the flow rate of the fluid tank and refill as needed.

Regarding claim 19, wherein when the first flow velocity or the first flow rate is less than a reference flow velocity or a reference flow rate, the controller is configured to detect the lack of fluid in the fluid tank.  This would be inherent to the system since the Hanneson et al. reference discloses that control system 190 transmits control commands to certain machine components based on inputs received and predetermined control logic.  Control system 190 may transmit control commands to locking solenoid 172, inlet valve 106, heating element 116, fluid pumps 122 and 134, controlled brew valve 127 and air pump 136.  Inlet valve 106 receives a command to open and refill tank (18).

Regarding claim 20, wherein the controller is configured to: calculate an amount of fluid supplied in the operation, based on the first flow velocity or the first flow rate; and when the lack of fluid in the fluid tank is detected, generate the fluid replenishment request comprising an amount of fluid to be replenished, which is based on a difference between the calculated amount of supplied fluid and a fluid supply predetermined for the operation.  This would be inherent to the system as described supra.

Regarding claims 11 and 12, the method as claimed would be inherent during normal use and operation of the modified device, above.

Claims 1-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanneson et al. (20140299000) in view of Girard et al. (8210396) and further in view of Wallace et al. (9523067).
Regarding claim 1, modified Hanneson et al. disclose a beverage maker (100), as claimed (discussed supra), but doesn’t disclose a fermenter.  However, the Wallace et al. reference discloses a beverage maker with fermenter (12) to ferment a brew. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hanneson et al. device to have a fermenter as, for example, taught by the Wallace et al. device in order to be able to ferment a brew.

Regarding claim 2, wherein when the first flow velocity or the first flow rate is less than a reference flow velocity or a reference flow rate, the controller is configured to detect the lack of fluid in the fluid tank.  This would be inherent to the system since the Hanneson et al. reference discloses that control system 190 transmits control commands to certain machine components based on inputs received and predetermined control logic.  Control system 190 may transmit control commands to locking solenoid 172, inlet valve 106, heating element 116, fluid pumps 122 and 134, controlled brew valve 127 and air pump 136.  Inlet valve 106 receives a command to open and refill tank (18).

Regarding claim 3, wherein the controller is configured to: calculate an amount of fluid supplied in the operation, based on the first flow velocity or the first flow rate; and when the lack of fluid in the fluid tank is detected, generate the fluid replenishment request comprising an amount of fluid to be replenished, which is based on a difference between the calculated amount of supplied fluid and a fluid supply predetermined for the operation.  This would be inherent to the system as described supra.

Regarding claim 4, Hanneson et al. further disclose an interface (20) for output and input.

Regarding claims 11 and 12, the method as claimed would be inherent during normal use and operation of the modified device, above.

Allowable Subject Matter
Claims 5-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various dispenser similar to Applicant’s device, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753